  Case 1:20-cr-00308-SJ Document 29 Filed 05/10/21 Page 1 of 2 PageID #: 180




                                               U.S. Department of Justice

                                               United States Attorney
                                               Eastern District of New York

FJN/SKW                                        271 Cadman Plaza East
F. # 2020R00621                                Brooklyn, New York 11201



                                               May 10, 2021

By E-Mail and ECF

The Honorable Sterling Johnson, Jr.
United States District Court
Eastern District of New York
225 Cadman Plaza
Brooklyn, NY 11201

              Re:     United States v. Jeremy Trapp
                      Criminal Docket Nos. 20-308 and 20-454 (SJ)

Dear Judge Johnson:

               On April 30, 2021, the defendant pleaded guilty before the Honorable Cheryl
L. Pollak to the top counts of two separate indictments, both of which are before the Court.

                In connection with the first case, 20-CR-308, the defendant pleaded guilty to
Count One of the indictment, which charges him with destruction of a motor vehicle, in
violation of Title 18, United States Code, Section 33. In connection with the second case,
20-CR-454, the defendant pleaded guilty to Count One of the indictment, which charges him
wire fraud, in violation of Title 18, United States Code, Section 1343. A copy of the
transcript of the guilty plea allocution and a proposed order are attached hereto.
  Case 1:20-cr-00308-SJ Document 29 Filed 05/10/21 Page 2 of 2 PageID #: 181




               The government respectfully submits this letter to request that the Court accept
the guilty plea entered before Chief Magistrate Judge Pollak.

                                                   Respectfully submitted,

                                                   MARK J. LESKO
                                                   Acting United States Attorney

                                           By:      /s/ Sara K. Winik
                                                   Sara K. Winik
                                                   Francisco J. Navarro
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000


Encl.

cc:     Clerk of Court (SJ)
        Ashley Burrell, Esq. (by E-Mail and ECF)




                                               2
